 PROB 12C                                                                             Report Date: January 16, 2020
(6/16)

                                       United States District Court                           FILED IN THE
                                                                                          U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                     Jan 16, 2020
                                        Eastern District of Washington                   SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Zachary Smith-Cline                      Case Number: 0980 2:19CR00207-RMP-1
 Address of Offender:                           Spokane, Washington 99207
 Name of Sentencing Judicial Officer: The Honorable Jeffrey L Viken, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: January 27, 2014
 Original Offense:        Ct. 2: Possession with Intent to Distribute Methamphetamine, 21 U.S.C. § 841(a)(1),
                          (b)(1)(B)
                          Ct. 3: Counterfeiting and Forging Obligations and Securities of the United States, 18
                          U.S.C. § 471
 Original Sentence:       Prison - 100 months               Type of Supervision: Supervised Release
                          TSR - 48 months
 Asst. U.S. Attorney:     James A. Goeke                    Date Supervision Commenced: March 12, 2019
 Defense Attorney:        Matthew A. Campbell               Date Supervision Expires: March 11, 2023

                                         PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 12/12/2019 and 01/02/2020.

The probation officer believes that the offender has violated the following condition of supervision:


 Violation Number       Nature of Noncompliance

            5           Mandatory Condition #3: The defendant shall not unlawfully possess a controlled
                        substance. The defendant shall refrain from any unlawful use of controlled substance. The
                        defendant shall submit to one drug test within 15 days of release from imprisonment and at
                        least two periodic drug tests thereafter, as determined by the court.

                        Supporting Evidence: On December 30, 2019, Mr. Smith-Cine was in direct violation of
                        mandatory condition number 3 by testing positive for oxymorphone (Morphine).

                        On March 12, 2019, Mr. Smith-Cline’s conditions of supervision were explained to him. He
                        signed the conditions stating he understood them.

                        On December 30, 2019, Mr. Smith-Cline submitted a urine sample that tested presumptive
                        positive for oxymorphone. He reported he did not know why the sample would test positive
                        for this substance. The sample was sent to Alere Toxicology Laboratory (Alere) for further
                        analysis.
Prob12C
Re: Smith-Cline, Zachary
January 16, 2020
Page 2

                      On January 3, 2020, the results came back from Alere confirming the urine sample was
                      positive for oxymorphone. Mr. Smith-Cline was confronted with the lab results and he
                      disclosed he may have taken some pills from a “guy” on December 28, 2019. On January 8,
                      2020, he signed a drug use admission form reflecting this.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     01/16/2020
                                                                            s/Joshua D. Schull
                                                                            Joshua D. Schull
                                                                            U.S. Probation Officer

 THE COURT ORDERS

 [    ]   No Action
 [    ]   The Issuance of a Warrant
 [    ]   The Issuance of a Summons
 [X   ]   The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X ]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Signature of Judicial Officer
                                                                                   1/16/2020
                                                                            Date
